PER CURIAM.
Somerset on Lake Saunders, Inc. (Somerset) appeals the order entered by the Unemployment Appeals Commission (UAC) affirming the decision of the appeals referee that Marlene Hutcheson is entitled to receive unemployment compensation benefits. We affirm.
Somerset first maintains that Ms. Hutche-son is not entitled to receive unemployment compensation benefits because she voluntarily terminated her employment without good cause attributable to her employer. See § 443.101, Fla. Stat. (1997). However, the record evidence supports the conclusion reached by the appeals referee that Ms. Hutcheson sustained her burden of proving that she did not voluntarily quit her job, but instead her employment was terminated by Somerset.
Next, Somerset contends that Ms. Hutche-son is not entitled to receive unemployment compensation benefits because she was discharged for misconduct. See § 443.101, Fla. Stat. (1997). Again, the record supports the appeals referee’s finding that Ms. Hutcheson did not engage in any misconduct. Accordingly, we affirm. See Brooks v. Unemployment Appeals Commission, 695 So.2d 879 (Fla. 5th DCA 1997).
AFFIRMED.
GRIFFIN, C.J., and THOMPSON and ANTOON, JJ., concur.